Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  September 7, 2018                                                 Stephen J. Markman.,
                                                                               Chief Justice

                                                                          Brian K. Zahra
                                                                  Bridget M. McCormack
  158307-8(59)                                                          David F. Viviano
                                                                    Richard H. Bernstein
                                                                         Kurtis T. Wilder
                                                                   Elizabeth T. Clement,
  In re RELIABILITY PLANS OF ELECTRIC                                               Justices
  UTILITIES FOR 2017-2021.
  __________________________________________

  ASSOCIATION OF BUSINESSES
  ADVOCATING TARIFF EQUITY,
           Appellee,
                                               SC: 158307
  v                                            COA 340600
                                               MPSC: 00-018197
  MICHIGAN PUBLIC SERVICE COMMISSION,
           Appellant,
  and

  CONSUMERS ENERGY COMPANY, ENERGY
  MICHIGAN, INC., and MICHIGAN
  ELECTRIC AND GAS ASSOCIATION,
             Appellees.
  __________________________________________

  In re RELIABILITY PLANS OF ELECTRIC
  UTILITIES FOR 2017-2021.
  __________________________________________

  ENERGY MICHIGAN, INC.,
           Appellee,
                                               SC: 158308
  v                                            COA 340607
                                               MPSC: 00-018197
  MICHIGAN PUBLIC SERVICE COMMISSION,
           Appellant,
  and
                                                                                                           2

CONSUMERS ENERGY COMPANY, and
MICHIGAN ELECTRIC AND GAS ASSOCIATION,
           Appellees.
______________________________________________/

      On order of the Chief Justice, the motion of appellee Association of Businesses
Advocating Tariff Equity to extend the time for filing its answer is GRANTED. The
answer will be accepted as timely filed if submitted on or before October 5, 2018.




                              I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.


                                   September 7, 2018
                                                                                  Clerk